USDC IN/ND case 3:20-cv-00129-DRL-MGG document 20 filed 04/23/20 page 1 of 4


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JOHN DOE, et al.,

               Plaintiffs,

                      v.                            CASE NO. 3:20-CV-129-DRL-MGG

 ADAM GRAY, individually and in his
 official capacity as an officer of the Starke
 County Sheriff Department, et al.,

               Defendants.

                                           ORDER

       On April 6, 2020, Plaintiffs filed their Renewed Motion for an Order Allowing

Plaintiffs to Proceed under Pseudonum John Doe and A.B. As of this date, no defendant

has filed any response brief despite being afforded more than fourteen days to do so.

See N.D. Ind. L.R. 7-1(d)(3)(a). Accordingly, the Court can only assume that Plaintiffs’

motion is unopposed. Moreover, Plaintiffs, through their Renewed Motion, have

rebutted the presumption that parties’ identity are public information by showing that

the harm to them from public disclosure of their identities exceeds the likely harm to

the public’s interests by concealment of their identities. See Doe v. City of Chicago, 360

F.3d 667, 669 (7th Cir. 2004).

       As Plaintiffs correctly note, proceeding anonymously in litigation is an “unusual

practice . . . permitted in exceptional cases [including] where the party has a privacy

right so substantial as to outweigh the customary and constitutionally-embedded

presumption of openness in judicial proceedings.” Doe v. Ind. Black Expo, Inc., 923 F.
USDC IN/ND case 3:20-cv-00129-DRL-MGG document 20 filed 04/23/20 page 2 of 4


Supp. 137, 139 (S.D. Ind. 1996) (quotation omitted and collective cases). The following

factors should be considered when determining “whether a plaintiff’s interest in

privacy is so significant as to outweigh the strong presumption favoring public

identification of litigants:”

       (1)whether the plaintiff is challenging governmental activity; (2) whether
       the plaintiff would be required to disclose information of the utmost
       intimacy; (3) whether the plaintiff would be compelled to admit his or her
       intention to engage in illegal conduct, thereby risking criminal prosecution;
       (4) whether the plaintiff would risk suffering injury if identified; and (5)
       whether the party defending against a suit brought under a pseudonym
       would be prejudiced.

Id. at 140 (quoting Doe v. Shakur, 164 F.R.D. 359, 360 (S.D.N.Y. 1996)). Plaintiffs have

shown that this case challenges governmental activity and that litigating this case using

their real names would require them to disclose information of the utmost intimacy,

would risk further injury to themselves and their children, and would not prejudice

Defendants.

       First, Plaintiffs argue that they are raising claims challenging governmental

activity. Plaintiffs’ claims are based on the acts of state employees conducting state

business, including the arrest of Doe and A.B. and the removal of their children from

their home. Unfortunately, Plaintiffs cite no legal authority to support their conclusion

but Defendants do not object to the conclusion. Moreover, unwilling victims of

unlawful action by a government have been allowed to proceed anonymously in civil

litigation. See Ind. Black Expo, Inc., 923 F. Supp. at 141.

       Second, Plaintiffs contend that disclosing their identities publicly in this litigation

would force them to reveal highly personal information regarding Plaintiff Doe’s sexual

                                                2
USDC IN/ND case 3:20-cv-00129-DRL-MGG document 20 filed 04/23/20 page 3 of 4


identity. Indeed, part of Plaintiffs’ complaint includes allegations under the Fourteenth

Amendment that Defendants Adam Gray and Katherine Purtee violated Doe’s

constitutional right to privacy when they disclosed previously confidential information

related to his transitioning from female to male. A constitutional right to privacy exists

as to “medical, sexual, financial, and perhaps other categories of highly personal

information—information that most people are reluctant to disclose to strangers . . . .”

Wolfe v. Schaefer, 619 F.3d 782, 785 (7th Cir. 2010) (citing Whalen v. Roe, 429 U.S. 589, 598–

600 (1977) and collecting cases from several courts of appeals recognizing this right to

privacy). Therefore, identifying Doe by name in relation to this case would reveal

information of the utmost intimacy that he had allegedly been reluctant to reveal to

anyone and tried to keep confidential.

       Information of the utmost intimacy would also be revealed if A.B. was identified

by name in this lawsuit because she is Doe’s significant other and they are raising

children together. In fact, Plaintiffs’ complaint alleges that A.B. was unaware of Doe’s

sexual transitioning until Defendant Gray disclosed it to her following the arrests

relevant to this case. Moreover, Plaintiffs allege that Defendant Gray shared the same

information with Defendant Purtee who then disclosed it to Plaintiffs’ children and

their foster parents.

       Third, Plaintiffs report that these disclosures of Doe’s highly personal

information have already resulted in embarrassment, ridicule, harassment, and bullying

directed toward their family. It is reasonable to think that public disclosure of Plaintiffs’



                                              3
USDC IN/ND case 3:20-cv-00129-DRL-MGG document 20 filed 04/23/20 page 4 of 4


identities in relation to this case would likely exacerbate these harms and further

damage several aspects of Plaintiffs’ and their children’s lives.

       Lastly, Defendants will not be prejudiced—at least in this early stage of

litigation—if Plaintiffs are allowed to proceed anonymously. They already know

Plaintiffs’ true identities. The parties can conduct discovery consistent with the reach of

Fed. R. Civ. P. 26(b)(1) without publicly identifying Plaintiffs. Additionally, Defendants

may file a motion to revisit the question of anonymity should circumstances in this

litigation change.

       Therefore, having considered the Shakur factors applied in Ind. Black Expo. Inc.,

the Court finds that the harm to Plaintiffs from public disclosure of their identities

exceeds the likely harm from concealment of their identities. See City of Chicago, 360 F.3d

at 669; Ind. Black Expo, Inc., 923 F. Supp. at 139. Accordingly, the Court GRANTS

Plaintiffs’ Renewed Motion. [DE 16]. Plaintiffs may proceed in this action under the

pseudonyms John Doe and A.B.

       SO ORDERED this 23rd day of April 2020.

                                                 s/Michael G. Gotsch, Sr.
                                                 Michael G. Gotsch, Sr.
                                                 United States Magistrate Judge




                                             4
